            Case 1:20-cv-01710-BAH Document 4-2 Filed 06/25/20 Page 1 of 1




                            Attachment Required by Local Rule 7(h)

The following attorneys and parties are entitled to be notified of this [proposed] order:

Michael Williams
Vice President of Legal, Compliance and Risk Management
U.S. Agency for Global Media
330 Independence Avenue, SW,
Washington, DC 20237

Counsel for Defendant Michael Pack

Michael Pack
U.S. Agency for Global Media
330 Independence Avenue, SW,
Washington, DC 20237

Defendant

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

United States Attorney General

United States Attorney
Civil Process Clerk, US Attorney's Office
501 Third Street, NW, Fourth Floor
Washington, DC 20530

United States Attorney
